Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered December 3, 1986, convicting defendant, after a jury trial, of murder in the second degree and sentencing him to an indeterminate prison term of from 20 years to life, is unanimously affirmed.
The People cannot introduce evidence on rebuttal merely to attack defendant’s credibility. However, the People’s use of the videotaped interrogation session in this case was entirely proper in light of the fact that defendant himself brought into issue a material fact upon which the videotape was relevant. Where, as here, a witness testifies concerning a fact material to the case, he may be contradicted by extrinsic evidence. (People v Schwartzman, 24 NY2d 241, 244, cert denied 396 US 846.) Accordingly, the use of the videotape of the interrogation session as rebuttal evidence was proper.
Defendant’s sentence was not an abuse of discretion on the part of the sentencing court. The court properly weighed all relevant factors in defendant’s history, criminal and otherwise, and the nature of the crime charged in arriving at a proper sentence. (People v Farrar, 52 NY2d 302.) Concur— Sullivan, J. P., Ross, Carro, Milonas and Ellerin, JJ.